DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is being examined in response to the application filed by the applicant on October 8, 2019.
Claim 1-21 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Hasun Khan.
Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference A2, A3, A5, B3 and B5 in FIG. 1  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 312 has been used to designate both Costmap and Auto Taxi Module in FIG. 3.  Corrected 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 404 in FIG. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 404 and 406 have both been used to designate Shorthand Clearance in FIG. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting claim 20 is:
Claim 20 which recites “a front end module configured to receive clearance communication from a ground control station;” where “front end module” is the generic placeholder, “configured to receive clearance communication” is the functional language, and no structural modifier is stated in the claims.
Claim 1, which recites “a route planner configured to generate a planned taxi route from the clearance communication;” where “route planner” is the generic placeholder, “configured to generate a planned taxi route” is the functional language, and no structural modifier is stated in the claims.
Claim 1, which recites “a clearance manager configured to generate a plurality of objects from the clearance communication, wherein the clearance manager is further configured to generate a context data structure representing the planned taxi route;” where “clearance manager” is the generic placeholder, “configured to generate a plurality of objects” and “further configured to generate a context data structure” are the functional language, and no structural modifier is stated in the claims.
Claim 1, which recites “an auto taxi module configured to execute the planned taxi route.” where “auto taxi module” is the generic placeholder, “configured to execute the planned taxi route” is the functional language, and no structural modifier is stated in the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the scratchpad memory" in line 1 and “the active slot” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted “the scratchpad memory” as “a scratchpad memory” and “the active slot” as “an active slot”.
	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites the limitation “a context data structure” in line 2. It is unclear whether Claim 17’s context data structure is same as Claim 1’s context data structure (Line 7). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-17, 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claims 1, and 20:
Step 1: Claims 1, and 20 are directed to a system, which are one of the statutory categories of invention. (Step 1: YES)
Step 2A, prong 1: The examiner has identified independent system claim 20 as the claim that represents the claimed invention for analysis. Claim 20 recites the limitations of independent Claim 1. Claim 20 recites the limitation of …receive clearance communication…, …generate a planned taxi route…, …generate a plurality of objects…, …generate a context data structure…, …execute the planned taxi route… .
These limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Receiving clearance communication, generating a planned taxi route, a plurality of objects and a context data structure, and executing the planned taxi route which are data analysis steps that could practically be performed in the human mind. Accordingly, the claim recites an abstract idea. A processor, a memory, a front end module, a route planner, a clearance manager, and an auto taxi module in the claims is merely applying the general computer components to the recited abstract limitations. The recitation of generic computer components in a claim does not necessarily preclude that Step 2A-Prong 1: Yes. The claims recite and abstract idea).
Step 2A, prong 2: The judicial exception is not integrated into a practical application. In particular, the claims recite additional elements of: A processor, a memory, a front end module, a route planner, a clearance manager, and an auto taxi module. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, and 20 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims 1, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Regarding dependent claims 2, 5-17, and 19:
claims 1, 2, 5-17, 19-20 are not patent- eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-9, 12, 14-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by SHLOOSH ( US 20180061243 A1).
Regarding Claim 1:
SHLOOSH teaches:
A system for autonomous taxi route execution for an aircraft, comprising: a processor; and memory, the memory storing instructions, when executed by the processor, cause the processor to: ("An airport air traffic control system comprising: plurality server processor ..." [Claim 17]; "The computer-usable or computer-readable medium may be, for example but not limited to … a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory) ... the program can be electronically captured ...  then compiled, interpreted, or otherwise processed in a suitable manner, if necessary, and then stored in a computer memory." [0303]; FIG. 2)
receive clearance communication from a ground control station; ("FIG. 4 illustrates a block diagram of the data communication to further illustrate FIG. 3a in methods involved in sending a Control Message (CM) between the AMS [320] and the various onboard aircraft equipment [110,120,130,140,150,160,161] ... Once the CM is transmitted to the aircraft, it is received by the equipment based on the WCL protocol. In the case of a runway crossing CM, the DAM [161] receives and displays the takeoff clearance information, or CPDLC [110] receives the CM and sends it to the CPDLCDU [140] for displaying the takeoff clearance information." [0387]; "WCL: wireless communication link" [0093]; "... DAM: Dynamic map ..." [0049]; "CPDLC: Controller Pilot Data Link Communications" [0046])
generate a plurality of objects from the clearance communication; (“FIG. 12 illustrates a flow diagram of the processes in a method within the AMS [320] involved in issuing a takeoff clearance ATC command to an aircraft. 1202 receives current data from the aircraft locations database [1010] on any aircraft currently on the runway.” [0397]; "2402 extracts all runways, taxiways, junctions from the Airport Layout Database [1001]. 2403 extracts all available routes based on origin and destination endpoints. 2404 retrieves the taxiway and junction congestion data from process 2301 [FIG. 23]." [0409]; "FIG. 44 illustrates an example output of the onboard CPDLCDU [140] device that allows flight crew to select a routing from a list of routes generated by FIG. 24. The left side contains up to 5 routes. Each route includes the estimated time for the complete route as well as the congestion level (low, med, high), route path with taxiways, junctions and runway crossings." [0439])
Examiner Note: The examiner notes that in the specification objects are referred to runways, taxiways, a series of waypoints organized into a set of legs. According to reference’s paragraph 0397, clearance commands/communications are generated from airport database. Hence, objects that are extracted from airport database are generated from issuing clearance commands/communications. 
generate a context data structure representing a planned taxi route;
execute the planned taxi route. ("Embodiments of the invention provide a system for triggering the autopilot of an aircraft and sending commands directly to the FMS for the aircraft to execute." [0186]; "... the marshalling of several aircraft takeover, defined by the tower commanding control and authorized by a secondary controller from another facility, is automatically executed to send multiple flight paths to a group of selected aircrafts." [0339])


Regarding Claim 2:
SHLOOSH teaches:
wherein the context data structure includes a route, a clearance command, and one or more hold commands. ("The computer-usable medium may include a propagated data signal with the computer-usable program code embodied therewith, either in baseband or as part of a carrier wave." [0303]; "Airport layout database [1001] stores the Airport static data for locations and procedures, including; names of runways, taxiways and junctions; ATC frequencies, zones, perimeters and handoff points; preferred runways, runway RNAV SIDs, and missed approach procedures for each runway; and taxiway routes; known congestion areas and hotspots." [0395]; “FIG. 12 illustrates a flow diagram of the processes in a method within the AMS [320] involved in issuing a takeoff clearance ATC command to an aircraft.” [0397]; "FIG. 34a illustrates an example output of the onboard CPDLCDU [140] associated to a “hold short” ATC directive on a runway prior to a takeoff clearance to a specific aircraft, in accordance with an example embodiment." [0249]; "FIG. 36a illustrates an example output of the onboard CPDLCDU [140] that shows a generated ATC command and associated information for a takeoff clearance to a specific aircraft, in accordance with an example embodiment." [0253]; "FIG. 44 illustrates an example output of the onboard CPDLCDU [140] that allows flight crew to select a routing from a list of routes ..." [0269];FIGS. 34a, 36a and 44)
Examiner Note: Context data structure can be interpreted as reference’s airport layout database and CPDLC (Controller Pilot Data Link Communications). Hold commands can be interpreted as reference’s hold short ATC directive. Clearance commands can be interpreted as reference’s takeoff or landing clearances.  It is shown in the teaching that airport layout database contains runway and taxiway routes whereas CPDLC contains hold short ATC directive and takeoff or landing clearance.
Regarding Claim 3:
SHLOOSH teaches:
wherein executing the planned taxi route includes causing a vehicle management system to control movement of the aircraft along an input ground path. ("FIG. 3a illustrates a flow diagram of the processes in a method within the AMS [320] involved in sending a Control Message to FANS or FMS or CPDLCU [140] for processing ..." [0217]; "Movement detection camera (MDC) [354] refers to any digital camera device sending image data to the AMS [320] for processing position information of an aircraft [100] from the image." [0304]; "FIG. 98 illustrates a flow diagram of the processes in a method within the AMS [320] involved with marshalling steering and engine power aboard an aircraft if it is moving in the wrong direction or needs to me moved, in cases such as not fully clearing a junction, or not expediting a command." [0474]; "AMS: Airport Management Software" [0033]; "FMS: Flight Management System" [0058]; FIGS. 3a and 98)
Regarding Claim 4:
SHLOOSH teaches:
wherein the input ground path is a sequence of waypoints, wherein a waypoint comprises a position on an airport surface, a heading, and a ground speed. (“route: A sequence of several taxiways and/or junctions and/or crossings and/or holding positions and/or gates within or near the airport. A route may also be in the air where it comprised of altitudes, speeds, holding patterns, points such as NAVAID, GPS routes, airways and the like. A route may also include the runway for taking off and/or runway for landing.” [0077]; "… Use of ADSB, radar technology and the like, to know exact aircraft and vehicle position, speed and heading information." [0368]; “Each route includes the estimated time for the complete route as well as the congestion level (low, med, high), route path with taxiways, junctions and runway crossings.” [0439]; "ADSB: Automatic Dependent Surveillance Broadcast" [0023]; FIG. 12)
Regarding Claim 5:
SHLOOSH teaches:
wherein the clearance command is received at a front end module from the ground control station in text format. (Control Message (CM) refers to a text message sent from the ground in order to control aircraft operations, a Control Message is sent by the AMS [320] on the Server [300] through the GBCE [310] using the WCL [600] or AGC [610] to the onboard FANS [120] or FMS [130] or CPDLC [110], to control the autopilot [150] or, to display messages and interact with the flight crew via the DAM [161] or CPDLCDU [140].” [0304]; “The CPDLCDU [140] permits the pilot to receive and send Control Messages to and from the AMS [320] or through DAM [161] via the Server [300], GBCE [310] and FANS [120], for example, the AMS [320] sends a “Landing clearance” Control Message [FIG. 13] to the aircraft [100] and the DAM [161] or CPDLCDU [140] will display the associated data [FIG. 39] … The ICM [330] allows the ATC to send and receive Control Messages to and from the AMS [320] via the Server [300]. The EDM [331] receives Control Messages from the AMS [320] via the Server [300].” [0384]; CPDLC: Controller Pilot Data Link Communications, ICM: Interactive Controller Module, EDM: Emergency Dispatch Module)
Examiners Note:  The examiner notes that according to the specification front end module is a module configured to receive clearance communication from a ground control station and sends the taxi or exit command to a clearance manager module. Front end module can be interpreted as one of the sections of reference’s CPDLCDU (Controller Pilot Data Link Communications Unit) that are used for receiving clearance commands. 
Regarding Claim 6:
SHLOOSH teaches:
wherein the front end module interprets the clearance command and determines whether the clearance command contains a taxi or exit command, and if the clearance command contains a taxi or exit command, then the front end module sends the taxi or exit command to a clearance manager module.  (“FIG. 14 illustrates a flow diagram of the processes in a method within the AMS [320] involved in updating DAM [161] or CPDLCDU [140] while an aircraft is rolling during a takeoff operation with the possibility the takeoff will be aborted. After the flight crew aboard an aircraft [100] confirms the takeoff clearance 1402 by manually actuating the button [141] associated with the “rolling” function on the DAM [161] or CPDLCDU [140]” [0399]; “FIG. 50 illustrates a flow diagram of the processes in a method within the AMS [320] involved with a Pilot runway exit request. 5002 receives the requested exit from the CPDLCDU [140] as shown in FIG. 43. 5003 retrieves the preferred routes for each of the airline from the Preferred Taxiway Routes Database [1005]. 5004 processes the best 3 routes from the airline routes, 5005 assigns the best route of the 3 to the aircraft. 5006 sends the Pilot a routing selection Control Message through process 3001 [FIG. 3] and the Pilot can accept the route or select another route [FIG. 44].” [0446]; “The CPDLCDU [140] permits the pilot to receive and send Control Messages to and from the AMS [320] or through DAM [161] via the Server [300], GBCE [310] and FANS [120], for example, the AMS [320] sends a “Landing clearance” Control Message [FIG. 13] to the aircraft [100] and the DAM [161] or CPDLCDU [140]”)
Examiners Note: Front end module can be interpreted as one of the sections of reference’s CPDLCDU (Controller Pilot Data Link Communications Unit). On the other hand, clearance manager module can be interpreted as a part of reference’s AMS (Airport Management Software) as AMS sends clearance commands/messages to CPDLCDU. CPDLCDU processes the taxi or exit commands which are sent to aircraft. According to the specification, clearance manager module generate a plurality of objects such as runways, taxiways, a series of waypoints organized into a set of legs. Additionally, plurality of objects can be interpreted as reference’s routes. 
Regarding Claim 7:
SHLOOSH teaches:
wherein the clearance manager module creates the context data structure using the taxi or exit command. (“FIG. 39a illustrates an example output of the onboard CPDLCDU device that shows a generated ATC command and associated information for a landing clearance to a specific aircraft generated in FIG. 13.” [0429]; “FIG. 44 illustrates an example output of the onboard CPDLCDU [140] device that allows flight crew to select a routing from a list of routes generated by FIG. 24.” [0449]; “FIG. 57 illustrates a flow diagram of the processes in a method within the AMS [320] involved in issuing a “hold short” ATC command to an aircraft. A “hold short” directive is given near junctions while an aircraft is taxiing ... If the junction involves a runway 5707, the aircraft must hold short of the runway junction at all times and 5708 sends a “Hold Short” Control Message through process 3001 [FIG. 3] for the flight crew through the CPDLCDU [140] and 5709 generates “Hold Short” over the radio frequency for the flight crew.” [0463])
Examiners Note: Clearance manager module can be interpreted as one of the sections of reference’s CPDLCDU (Controller Pilot Data Link Communications Unit). Context data structure can be interpreted by the reference’s route or hold short ATC command as context data structure includes a route, a clearance command and one or more hold command. From the reference, data can also include control message from [0050].
Regarding Claim 8:

	SHLOOSH teaches:
wherein after the clearance manager module creates the context data structure, the clearance manager module sends the context data structure to an auto taxi module.  (“Embodiments of the invention provide a system for triggering the autopilot of an aircraft and sending commands directly to the FMS for the aircraft to execute.” [0186]; Autopilot [150] refers to the automated flying mechanism of an aircraft [100] based on onboard FMS [130].” [0304], where FMS stands for flight management; “Strategic Airline Monitoring Module (SAMM) [339] refers to a computer program allowing airlines to communicate with the Pilot via DAM [161] or CPDLCDU [140] and exchange information and Control Messages with the onboard FANS [120], FMS [130] and autopilot [150].” [0304]; “Signal can either be processed by autopilot recognizing the control message signal, or by manufacturer system that decides on action based on control message sent.” Send a control message to the aircraft's autopilot for immediate execution of marshalled movement.” [0378]; “The Autopilot [150] sends and receives messages to and from the Server [300] via FANS [120] and/or FMS [130]”; [0384])
Examiners Note: Clearance manager module can be interpreted as reference’s CPDLC unit  as it is being mentioned in the reference that “Clearances, requests and directives to pilots relating to airport movements operations, are only given or received by a human controller, although the communication may involve technologies of radio, data communication, CPDLC units for relaying information and alike…” [0003]. Context data structure can be interpreted by the reference’s commands, control message, signals. Auto taxi module can be interpreted as reference’s autopilot which is part of FMS (flight management system).
Regarding Claim 9:

	SHLOOSH teaches:
wherein the auto taxi module includes the scratchpad memory and the active slot, and wherein the auto taxi module operates in three distinct modes: standby, ready, and active. ("... the disclosed subject matter may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a “circuit,” “module” or “System." Furthermore, the present invention may take the form of a computer program product embodied in any tangible medium of expression having computer-usable program code embodied in the medium ... The computer-usable or computer-readable medium may be, for example but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor System, apparatus, device, or propagation medium including a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM) ... the program can be electronically captured, via, for instance, optical scanning or photographic device with optical character recognition (OCR) processing abilities of the paper or other medium, then compiled, interpreted, or otherwise processed in a suitable manner, if necessary, and then stored in a computer memory." [0303];  “… exchange information and Control Messages with the onboard FANS [120], FMS [130] and autopilot [150]. “Line-up and wait” or “position and hold” and alike, refer to commands given by ATC to prepare an aircraft for takeoff on the runway and wait for a takeoff clearance … “Read-back” is an operation typically performed by a flight crew whereby the flight crew repeats the command given by ATC as a confirmation … ” [0304]; “The flight crew can press the following buttons: “1R” to accept the line-up and wait directive as a read-back confirmation; “2R” to inform the system as being ready for the takeoff roll; “3R” to inform the system of not being ready to line up.” [0421])
Examiner’s Note: Auto taxi module can be interpreted as reference’s autopilot which is part of FMS (flight management system). Three nodes standby, ready and active can be interpreted as reference’s “line-up and wait”, “position and hold” and “read-back”.

Regarding Claim 12:

SHLOOSH teaches:
wherein executing the planned taxi route includes actively listening for on- the-fly hold commands. ("Embodiments of the invention provide a standalone automated Air Traffic Control (ATC) system for managing airport operations at any airport or airside or its nearby area, for all aircrafts and vehicles, by listening to pilots over the ATC radio frequency, communicating data to aircraft avionics and through text or graphical-based mapping over some type of CPDLC for Pilot interaction, or, through existing air/ground communication infrastructure with onboard computer via touch-screen or HUD while saying the commands and information through a speaker in pilot preferred language." [0176]; "… a device with a Dynamic Map, where full ATC commands services are seen and heard in pilot's preferred language, all associated operational information, notifications and options are provided for each phase of the operation." [0336])

Regarding Claim 14:

SHLOOSH teaches:
wherein a clearance command is parsed into a clearance object.  (“FIG. 4 illustrates a block diagram of the data communication to further illustrate FIG. 3a in methods involved in sending a Control Message (CM) between the AMS [320] and the various onboard aircraft equipment [110,120,130,140,150,160,161]. All ATC commands are processed as a CM within AMS [320].” [0387]; “1207 creates a takeoff clearance Control Message processed by 3001 [FIG. 3], and 1208 outputs the takeoff clearance ATC directive over the ATC radio frequency. The process supports takeoff clearance from any runway junction, for example, “cleared for takeoff runway 24L at ALPHA”. In addition, the process supports the “immediate” and “expedite” directives within the control message and voice commands.”; [0397])
Examiners Note: According to the specification, Auto taxi context data structure 700 includes a clearance object 706 that contains the information for the clearance command from ATC and clearance object 706 is for reference purposes and to label the auto taxi context data structure 700. Objects 
Regarding Claim 15:

SHLOOSH teaches:
wherein the planned taxi route is generated via a route planner module, wherein the route planner module generates the planned taxi route using a start position(“… an air traffic controller selects an aircraft on a display and assigns it a route, the route is then sent via uplink communication to onboard display …” [0015]; “2403 extracts all available routes based on origin and destination endpoints.” [0409]];)
an abstract destination (an air traffic controller selects an aircraft on a display and assigns it a route, the route is then sent via uplink communication to onboard display …” [0015]; “9603 fetches all physical data on available nearby and on-route to destination, taxiways, junctions, runways, restricted areas, that may be of use to the airside object in the future to reach final destination within aerodrome.” [0472])
an abstract route definition (an air traffic controller selects an aircraft on a display and assigns it a route, the route is then sent via uplink communication to onboard display …” [0015]; “Airport layout database [1001] stores the Airport static data for locations and procedures, including; names of runways, taxiways and junctions;” [0395])
an airport map (an air traffic controller selects an aircraft on a display and assigns it a route, the route is then sent via uplink communication to onboard display …” [0015]; “9612 applies all filtered collected data into an image overlay on an airport satellite image or airport diagram
an aircraft kinetic model (an air traffic controller selects an aircraft on a display and assigns it a route, the route is then sent via uplink communication to onboard display …” [0015]; “… the congestion of the ATC frequency for issuing routine runway exit instructions and ATC frequency change as the aircraft enters the area of another ATC.” [0103]) SHLOOSH included an aircraft model in FIG. 1 and the image is shown below:




    PNG
    media_image1.png
    771
    937
    media_image1.png
    Greyscale

Examiners Note: According to the specification, the route definition data structure includes a current location, a destination by name, and a route defined as a sequence of taxiways. Hence, route definition is interpreted as reference’s routes based on origin and destination endpoints, names of 


Regarding Claim 16:
SHLOOSH teaches:
wherein the method further includes parsing the clearance communication before generating the plurality of objects from the clearance communication. ("2402 extracts all runways, taxiways, junctions from the Airport Layout Database [1001]. 2403 extracts all available routes based on origin and destination endpoints. 2404 retrieves the taxiway and junction congestion data from process 2301 [FIG. 23]." [0409]; (“FIG. 12 illustrates a flow diagram of the processes in a method within the AMS [320] involved in issuing a takeoff clearance ATC command to an aircraft …. 1207 creates a takeoff clearance Control Message processed by 3001 [FIG. 3], and 1208 outputs the takeoff clearance ATC directive over the ATC radio frequency.” [0397]; “FIG. 13 illustrates a flow diagram of the processes in a method within the AMS [320] involved in issuing a landing clearance ATC command to an aircraft.” [0398]))
Examiners Note: Examiner interprets parsing as issuing/analyzing/categorizing/breaking down clearance commands or communications.
Regarding Claim 19:

SHLOOSH teaches:
wherein the aircraft is an unmanned aircraft. ("Aircraft [100] refers to any transport vehicle allowed within a controlled aerodrome, able to change altitude and is controlled either by a person or persons within the object, or controlled remotely by a person or persons, or, is controlled by an onboard computer, including but not limited to aircraft, helicopter, unmanned-vehicle (UAV), personal aerial vehicle (PAV), remote piloted aircraft (RPAS), air balloon, shuttle, airborne vehicle, reusable rocket, glider and alike."; [0304])
Regarding Claim 20:
All the limitations of claim 20 are substantially similar to the limitations in claim 1 and claim 15, and therefore claim 20 is rejected using the same rationale as in claim 1 and claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SHLOOSH (US 20180061243 A1) in view of SCHMIDT (US 20040049335 A1).
Regarding Claim 10:
SHLOOSH does not expressly teach but SCHMIDT teaches:
wherein executing the planned taxi route includes computing and recomputing an active leg, the active leg being a current leg that is being executed upon until a hold or stop point is reached. (“in a first step, the starting location is set as the starting point for the route calculation, and a first of the at least one pass-through destination locations is set as the pass-through destination;” [0011]; “in a third step, the end point (=pass-through destination point) of the previously calculated route segment is set as the starting point for the calculation of an additional route segment;” [0013]; “in a fourth step, the route segment from the starting point set in the third step to the destination location is calculated, and” [0016]; “the route is obtained by arranging the calculated route segments in a sequence.” [0017]; “… route calculation of the current route segment thus ends on reaching the specified environment of the predefined pass-through destination, so the end point of the calculated route segment is in the circumscribed area of the pass-through destination.” [0069]; “… the point reached is regarded as the end point of the route calculation of the route segment currently being calculated.” [0074]; “… the end point of the route segment calculated last, to the destination location is calculated.” [0081]; “… when driving onto an autobahn in the wrong direction or something similar, it may be necessary to recalculate the route. For such a recalculation of route, the current vehicle location at that moment is regarded as the starting point and the recalculation of the route is otherwise performed …” [0089])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to  modify SHLOOSH’s automated airport air traffic control services by leg calculation as taught by SCHMIDT because  “The method according to the present invention having the features of the independent claim has the advantage over the related art that it permits a route calculation via user-defined pass-through destinations (the term “pass-through destination” is used intentionally to differentiate it from the intermediate destinations mentioned above), so they are used as interpolation points for forcing certain preferred roads or segments of roads to be included in the route calculation without actually having to reach these destinations in a subsequent navigation.” [0007]
Examiners Note: Leg can be interpreted as reference’s route segment.
Regarding Claim 18:
SHLOOSH teaches:
wherein executing the planned taxi route includes: storing the context data structure in scratchpad memory; ("Airport layout database [1001] stores the Airport static data for locations and procedures, including; names of runways, taxiways and junctions; ATC frequencies, zones, perimeters and handoff points; preferred runways, runway RNAV SIDs, and missed approach procedures for each runway; and taxiway routes; known congestion areas and hotspots" [0395]; "The location data is stored in 2308 for each aircraft for every minute. 2308 is used internally within the process for in-memory positions of all airside objects by 5 second intervals for a period of up-to 240 minutes." [0408])
SHLOOSH does not expressly teach but SCHMIDT
moving the context data structure into an active slot upon receiving an execute command. (“… the current vehicle location is sent to a controller 10 …”; [0030]; “… controller 10 also has the following functions in addition to the functions known for traditional navigation devices: … receiving the destination and pass-through destination locations that have been input via user interface 16 …” [0039]; “After completing the route from the current vehicle location to the destination location input, controller 10 controls user interface 16 to display the calculated route preferably in the form of a road map …” [0054])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify SHLOOSH’s automated airport air traffic control services by moving the data structure into the active leg as taught by SCHMIDT in order to determine a route to the destination location with access to the traffic route information stored in bulk memory using a radio receiver, with additional consideration of current traffic route condition information. [0053]
Examiners Note: According the specification one of the features that context data structure has is route information. It can be interpreted as reference’s vehicle location information. Active slot can be interpreted as reference’s controller section. Execute command can be interpreted as reference’s route completion from current location to desired location.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over SHLOOSH (US 20180061243 A1) in view of SRINIVASAN (US 20190244528 A1).
Regarding Claim 13:
SHLOOSH does not expressly teach but SRINIVASA teaches:
wherein a command clearance command includes an aircraft identifier, an action command, a runway, and one or more taxiways. (“ … a clearance communication entry in a clearance table maintains an association between the text of the clearance communication, one or more identifiers associated with the clearance communication (e.g., a flight identifier, call sign, or other aircraft identifier associated with the clearance communication), a radio frequency or communications channel associated with the clearance communication, an action associated with the clearance communication (e.g., landing, takeoff, pushback, hold, or the like), an operational subject of the clearance communication (e.g., a runway, a taxiway, a waypoint, a heading, an altitude, a flight level, or the like) …” [0020])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify the clearance communication of SHLOOSH with the identifier, command, runway and taxiway information as taught by SRINIVASA because  “… associated aircraft identifiers (which depending on the scenario could be only partially recognized, missing, or incorrect) may be utilized to identify clearance communications that are likely to be responsive to one another, or are likely to pertain to a common preceding communication …” [0017]; “The extracted fields of the clearance communication may then be utilized to characterize or otherwise define the operational context of the clearance communication.” [0040]
Examiner Note:  Clearance command can be interpreted as reference’s clearance communication. Aircraft identifier can be interpreted as flight identifier. Action command can be interpreted as reference’s action associated with clearance communication.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over SHLOOSH (US 20180061243 A1) in view of GLASS (US 6278965 N1).
Regarding Claim 17:
SHLOOSH does not expressly teach but GLASS
wherein the method further comprises checking the plurality of objects for errors before generating a context data structure representing the planned taxi route. (“Error Correction. In the case of misidentification of aircraft, the inventive system has the capacity to identify the error through its multiple input and identification capabilities. After the error is identified, the inventive traffic adviser further has the capacity to rapidly update system reference values and present the supplemental information for cross-checking.” [Col. 7, Line, 53]; “With reference to FIG. 3, the executive subsystem process 200 is composed of several object classes, some of which are shared with other traffic advisor 100 subsystems, via links labeled as “message arrows” (FIG. 1. “start-up message” and “error messages”) which provide the interface between the executive subsystem 102 and the information subsystem 104).” [Col. 18, Line. 41])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify SHLOOSH’s automated airport air traffic control services  by  checking planned taxi route errors as taught by GLASS in order to allow ground traffic optimization, have error correcting capability and  ensure data integrity.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over SHLOOSH (US 20180061243 A1) in view of SCHMIDT (US 20040049335 A1) in further view of Kopardekar (US 20160275801 A1).
Regarding Claim 11:
The combination of SHLOOSH and SCHMIDT, as shown in the rejection above, discloses the limitations of claim 10.  The combination of SHLOOSH and SCHMIDT does not appear to teach receiving a cross clearance command, a current hold command is disabled and the active leg is recomputed using a previous leg before the hold command and a following leg after the hold command.
However, KOPARDEKAR teaches
upon receiving a cross clearance command, a current hold command is disabled and the active leg is recomputed using a previous leg before the hold command and a following leg after the hold command.  (“If the flight computer determines a conflict, the flight computer recalculates a course adjustment based on NU-STAR numbers of other aircraft …”[0228]; “UAS 2704 will give way to UAS 2702 because UAS 2702 is carrying human passengers (as determined by the NU-STAR number), and UAS 2702 desires to pass UAS 2704. The flight management system of UAS 2704 calculates a new course giving UAS 2702 safe clearance to pass. The flight control system of UAS 2704 executes the new course.” [0249]; “… the flight management system calculates a modified route.” [0253]; “Air traffic controllers send a data message 3604 to the UAS 3602 giving the UAS clearance … The UAS executes the instructions provided by the controller by entering the pattern on the downwind leg, makes the crosswind turn, executes a turn to put the UAS on final approach, and using instrumentation the UAS lands safely on the designated runway” [0264])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify SHLOOSH’s automated airport air traffic control services and SCHMIDT’s Route calculation method by recomputing the legs after receiving the clearance commands as taught by KOPARDEKAR in order to “avoid conflicts, for example, terrain avoidance, aircraft collision avoidance, and geo- and spatial-fencing avoidance.” [0227]
Examiner Note: Cross and hold commands can be interpreted as clearance commands. Course can be interpreted as flyway leg.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over SHLOOSH (US 20180061243 A1) in view of SCHMIDT (US 20040049335 A1) and CHAN (US 20160117933 A1) in further view of Kopardekar (US 20160275801 A1).
Regarding Claim 21:
All the limitations of claim 21 are substantially similar to the limitations in claim 1, 10, 11 and 18 and therefore claim 21 is rejected using the same rationale as in claim 1, 10, 11 and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BALL (US 20160140849 A1) is pertinent because “a system for modifying autogenerated displayed taxi instructions to a crewmember of a vehicle, the taxi instructions defining a plurality of pathways, the system comprising a display configured to display a plurality of alphanumeric symbols, each symbol representing one of the pathways; a graphical user interface including at least one check box associated with each alphanumeric symbol; and a processor configured to accept via the graphical user interface a specific pathway when the at least one check box associated with the alphanumeric symbol representing the specific pathway has been selected in a first manner; delete via the graphical user interface a specific pathway when the at least one check box associated with the alphanumeric symbol representing the specific pathway has been selected in a second manner; and modify the format of the alphanumeric symbol representing the first specific pathway when accepted.”
Gannon (US 20160140855 A1) is pertinent because “An exemplary method is provided for displaying a taxi clearance for an aircraft. The method involves receiving user input indicative of a constraining taxi path of a plurality of taxi paths at the airport, determining a first taxi portion between an initial location for the taxi clearance and the constraining taxi path, determining a second taxi portion between the constraining taxi path and a destination location for the taxi clearance, and displaying, on a display device associated 
Ceccom (US 20180181125 A1) is pertinent because “a vehicle collision avoidance method using a unmanned aerial vehicles (UAV) comprises: receiving dispatch instructions at a hazard sensing UAV, the dispatch instructions comprising at least an assigned vehicle identification for an assigned vehicle to be escorted by the hazard sensing UAV; determining an escort rendezvous point and an escort destination point associated with the assigned vehicle and positioning the UAV at the escort rendezvous point; escorting the assigned vehicle with the UAV from the escort rendezvous point to the escort destination point; while escorting the assigned vehicle, scanning a planned path of travel for the assigned vehicle for hazards with at least one object detection sensor onboard the UAV and generating hazard data from information of newly detected hazards captured by the object detection sensor; and transmitting hazard data from the UAV to a hazard data aggregation system.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASUN KHAN whose telephone number is (571)272-7019. The examiner can normally be reached 1st week: Mon - Thurs, 7.30am - 5.00pm; 2nd week: Mon - Fri, 7.30am - 5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on (571) 272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HASUN KHAN/Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666